DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Response to Amendment
The amendment filed 12/02/2021 presents claims 1-11 and 20 as cancelled and claim 12 as amended. Claims 12-19 are pending examination.
The amendment is sufficient in overcoming each ground of rejection previously indicated.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Barkaus on 05/06/2022.
The application has been amended as follows: 
12. 	(Currently Amended) A method of making a container for distilled spirits consisting of: 
providing a rectangular stainless steel sheet; 
joining opposite longitudinal ends of the rectangular stainless steel sheet together; 
welding the opposite longitudinal ends of the rectangular stainless steel sheet together, wherein the welding step includes a conversion from a first voltage to a second, lower voltage while maintaining a constant current while the ends of the rectangular stainless steel sheet are welded together in the welding step; 
rolling a top edge of the welded stainless steel sheet and a bottom edge of the stainless steel sheet outward;
attaching a stainless steel top cover element directly to [[a]] the top edge of the welded stainless steel sheet via a first adhesive layer, closing an open top end of the welded stainless steel sheet; and
attaching a stainless steel bottom cover element directly to [[a]] the bottom edge of the welded stainless steel sheet via a second adhesive layer, closing an open bottom end of the stainless steel sheet, where the welded stainless steel sheet, stainless steel top cover element and stainless steel bottom cover element define a cavity for storage of the distilled spirits.
15-16. 	(Canceled)
17. 	(Currently Amended) [[The]] A method of making a container for distilled spirits consisting of: 
providing a rectangular stainless steel sheet; 
joining opposite longitudinal ends of the rectangular stainless steel sheet together; 
welding the opposite longitudinal ends of the rectangular stainless steel sheet together, wherein the welding step includes a conversion from a first voltage to a second, lower voltage while maintaining a constant current while the ends of the rectangular stainless steel sheet are welded together in the welding step; 
rolling a top edge of the welded stainless steel sheet and an bottom edge of the stainless steel sheet outward;
attaching a stainless steel top cover element directly to the top edge of the welded stainless steel sheet via a first adhesive layer, closing an open top end of the welded stainless steel sheet; 
attaching a stainless steel bottom cover element directly to  the bottom edge of the welded stainless steel sheet via a second adhesive layer, closing an open bottom end of the stainless steel sheet, where the welded stainless steel sheet, stainless steel top cover element and stainless steel bottom cover element define a cavity for storage of the distilled spirits; and
testing the container for leaks 
18. 	(Currently Amended) [[The]] A method making a container for distilled spirits consisting of: 
providing a rectangular stainless steel sheet; 
joining opposite longitudinal ends of the rectangular stainless steel sheet together;
embossing the stainless steel sheet ;
welding the opposite longitudinal ends of the rectangular stainless steel sheet together, wherein the welding step includes a conversion from a first voltage to a second, lower voltage while maintaining a constant current while the ends of the rectangular stainless steel sheet are welded together in the welding step; 
rolling a top edge of the welded stainless steel sheet and an bottom edge of the stainless steel sheet outward;
attaching a stainless steel top cover element directly to the top edge of the welded stainless steel sheet via a first adhesive layer, closing an open top end of the welded stainless steel sheet; and 
attaching a stainless steel bottom cover element directly to  the bottom edge of the welded stainless steel sheet via a second adhesive layer, closing an open bottom end of the stainless steel sheet, where the welded stainless steel sheet, stainless steel top cover element and stainless steel bottom cover element define a cavity for storage of the distilled spirits.
19. 	(Currently Amended) [[The]] A method of making a container for distilled spirits consisting of: 
providing a rectangular stainless steel sheet; 
joining opposite longitudinal ends of the rectangular stainless steel sheet together; 
welding the opposite longitudinal ends of the rectangular stainless steel sheet together, wherein the welding step includes a conversion from a first voltage to a second, lower voltage while maintaining a constant current while the ends of the rectangular stainless steel sheet are welded together in the welding step;
shaping the stainless steel sheet into a rectangular shape ;  	rolling a top edge of the welded stainless steel sheet and an bottom edge of the stainless steel sheet outward;
attaching a stainless steel top cover element directly to the top edge of the welded stainless steel sheet via a first adhesive layer, closing an open top end of the welded stainless steel sheet; and 
attaching a stainless steel bottom cover element directly to  the bottom edge of the welded stainless steel sheet via a second adhesive layer, closing an open bottom end of the stainless steel sheet, where the welded stainless steel sheet, stainless steel top cover element and stainless steel bottom cover element define a cavity for storage of the distilled spirits.
	Allowable Subject Matter
Independent claims 12, 17, 18, and 19 are amended to recite “consisting of” transitional phrase subsequent to the preamble. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948). The prior art of record teaches and/or suggests additional steps and/or elements not specified in claims 12 and 17-19. Therefore, the prior art of record, alone or in combination, fails to disclose the closed grouping of steps recited in independent claims 12 and 17-19.
Claims 12-14 and 17-19 stand in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761